DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 03, 2021 has been entered. 
Status of Claims
2.	Claims 1-10, and 21-30 are pending. Claims 1, and 24 are in independent forms. Claims 1, and 24 has been amended. Claims 11-20 has been canceled. 

Response to Arguments
3.	Applicant's arguments filed 21 July 2021 have been fully considered however they are moot due to new grounds of rejection below initiated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-6, 9-10 and 21-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao et al. US Patent Application Publication No. 2012/0089474 (hereinafter Xiao) in view of Farnsworth .
Regarding claim 1, Xiao discloses a method comprising: 
“receiving, by a computer server from each of a plurality of automobiles (Fig. 1, automobiles 105-1-105-n) in an area, sensor data via a long term evolution (LTE) (Fig. 1, wireless network 110) cellular wireless network”  (see Xiao  Abstract, the one or more servers receive sensor data associated with sensors from automobile maintenance systems associated with respective ones of multiple automobiles, and analyze the sensor data, using the expert system and the expert knowledgebase, to diagnose whether the multiple automobiles require maintenance and/or repair),
wherein for each automobile (Fig. 1, automobiles 105-1-105-n) of the plurality of automobiles: 
the sensor data of the respective automobile comprises: 
“a time stamp of the sensor data” (see Xiao par. 0014, AMS 135 may include a system that receives sensor data from each of the sensors of sensor array 130, and may generate automobile health data associated with the received sensor data. The health data may include, for example, any type of data that may be tagged to the sensor data, such as time stamps); and 
“at least one parameter of an environment of the respective automobile” (see Xiao par. 0013- 0014, Sensor array 130 may include sensors that detect one or more parameters associated with drive-train and vehicle control, driver safety, comfort, and emissions. AMS 135 may include a system that receives sensor data from each of the sensors of sensor array 130, and may generate automobile health data associated with the received sensor data. The health data may include, for example, any type of data that may be tagged to the sensor data, such as time stamps, environmental parameters (e.g., environmental temperature, humidity, wind velocity, etc.), vehicle related parameters, etc.); 
 “the sensor data is received, via a radio bearer, from sensors located in the respective automobile” (Xiao in par. 0024 discloses Backend service server 300 may receive sensor data and associated automobile heath data from respective ones of automobiles 105-1 through 105-n via a connection to network 120); but Xiao does not explicitly discloses the sensor data is received, via a radio bearer.
However, in analogues art, Farnsworth discloses a radio bearer (see Farnsworth par. 0018, the RRC layer 312 is responsible for the establishment, reconfiguration and release of radio bearers (i.e., services provided for transferring data between the user equipment and the UTRAN). Radio bearers available for transmitting RRC messages are referred to as "signaling radio bearers" and are configured by the UTRAN in a Signaling Radio Bearer (RB) Information to Setup List information element (IE) that is transmitted from the UTRAN to the RRC in the user equipment device).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teachings of Farnsworth into the system of Xiao in order to implement radio bearer service by carrying user data through the access stratum. The control plane protocols are used to control the radio access bearers and the connection between UTRAN and user equipment (see Farnsworth par. 0017).
“determining, by the computer server, an environmental parameter of the area based on the sensor data received from the plurality of automobiles via the LTE cellular wireless network, wherein the environmental parameter relates to the environment of the plurality of automobiles” (Xiao in par. 0013 discloses Sensor array 130 may include multiple sensors that sense or measure various parameters associated with the operation of automobile 105. Sensor array 130 may include sensors that detect one or more parameters associated with drive-train and vehicle control, driver safety, comfort, and emissions. The various sensors of sensor array 130 may be used to monitor temperature, gases, voltages/currents, air flow, vacuum and/or torques associated with the operation of automobile 105); but Xiao does not explicitly discloses received from the plurality of automobiles via the LTE cellular 
However, in analogues art, Xiao2 discloses received from the plurality of automobiles via the LTE cellular wireless network, wherein the environmental parameter relates to the environment of the plurality of automobiles (see Xiao2 Fig. 4, system 400, pars. 0045, 0069-0075, cellular network communication module 404 (LTE cellular wireless network) may be configured to receive a request for automobile health data from automobile service system 104. Cellular network communication module 404 may then generate a report based on the received health information, and may transmit the report over cellular network 114 to automobile service system 104, to mobile device 110, and/or to the terminal device associated with local system 106. Operator profile information 614 may also contain operator comfort system preferences for the operator for each automobile 112 on the account. The comfort preferences may include, for example, the operator's desired seat backrest angle, desired seat cushion angle, desired seat fore-and-aft position, desired headrest angle, desired headrest height, desired lumbar position, a desired seat depth/height, desired seat heating/cooling temperature, desired seat air circulation setting, desired grip temperature, or other comfort preferences for the automobile(s) 112 ); and  transmitting, via an internet network, the environmental parameter to multiple automobiles of the plurality of automobiles” (Xiao in par. 0096, server 118 may retrieve the health information 620, maintenance information 622, registration information 624, and insurance information 626 for the automobile 112 corresponding to the default automobile ID 617. Server 118 may then provide the retrieved information to automobile web service server 120, which may transmit the retrieved information to terminal device 122 over the Internet 108). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teachings of Xiao2 into the system of Xiao and Farnsworth in order cellular communication interface 214 may include a radio antenna and/or transceiver for (see Xiao2 par. 0036).

Regarding claim 2, Xiao in view of Farnsworth in further view of Xiao2 discloses the method of claim 1, 
Xiao further discloses wherein the sensor data comprises a geographical coordinate for the sensor data (see Xiao par. 0016, Service stations 115-1 through 115-m (generically and individually referred to herein as "service station 115") may each include a service station that performs automobile maintenance and/or automobile repairs. Service stations 115-1 through 115-m may be distributed geographically, including, for example, nationally (i.e., across the U.S.), or internationally (e.g., across specific countries)).

Regarding claim 3, Xiao in view of Farnsworth in further view of Xiao2 discloses the method of claim 1, 
Xiao further discloses wherein the sensor data comprises at least one of an environment temperature, an environmental chemical parameter, an environmental nuclear parameter, an
environment humidity, an environment electromagnetic density, or an environment particle density (see Xiao par. 0013-0014, Sensor array 130 may include multiple sensors that sense or measure various parameters associated with the operation of automobile 105. Sensor array 130 may include sensors that detect one or more parameters associated with drive-train and vehicle control, driver safety, comfort, and emissions. The various sensors of sensor array 130 may be used to monitor temperature, gases, voltages/currents, air flow, vacuum and/or torques associated with the operation of automobile 105).

Regarding claim 4, Xiao in view of Farnsworth in further view of Xiao2 discloses the method of claim 1, 
Farnsworth further discloses wherein the sensor data is associated with sensors communicating using a short range wireless technology (see Farnsworth par. 0037, a short-range communications subsystem 2140).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teachings of Farnsworth into the system of Xiao and Xiao2 in order to include a short-range communications subsystem 2140 may include an infrared device and associated circuits and components, or a Bluetooth.TM. communication module to provide for communication with similarly-enabled systems and devices (see Farnsworth par. 0046).

Regarding claim 5, Xiao in view of Farnsworth in further view of Xiao2 discloses the method of claim 1, 
Xiao further discloses wherein the receiving from each of the plurality of automobiles is in response to a pre-defined condition being met for the respective automobile based on at least one of: the sensor data; a value of an internal timer; or a user input (see Xiao par. 0014, a system that receives sensor data from each of the sensors of sensor array 130, and may generate automobile health data associated with the received sensor data).

Regarding claim 6, Xiao in view of Farnsworth in further view of Xiao2 discloses the method of claim 1, 
(see Xiao par. 0045, Data center 125 may provide an on-board alert of the defect(s), including a defect description(s), and a list of bids from the service stations (block 550). After receiving the service bids in block 545, data center 125 may send a notification message that includes a defect description and a list of bids from bidding service stations).

Regarding claim 9, Xiao in view of Farnsworth in further view of Xiao2 discloses the method of claim 1, 
Xiao further discloses receiving, from each automobile of the plurality of automobiles, a first message being configured to trigger establishment of a connection to the respective automobile (see Xiao par. 0038, 0047, After receiving the selection of the service station, in block 555, from the owner/driver of automobile 105, data center 125 may send a message to the selected service station via network 120 that includes a notification that automobile 105 will be arriving for service, an identification of the defect(s), a list of required parts, etc.).

Regarding claim 10, Xiao in view of Farnsworth in further view of Xiao2 discloses the method of claim 1, 
Xiao further discloses transmitting, to each automobile of the plurality of automobiles, a second message being configured to cause transmission of the sensor data of the respective automobile to the computer server (see Xiao par. 0038, Data center 125 may send a message to the one or more service stations identifying the automobile, the automobile's owner, and the identified maintenance issue(s) and/or defect(s) to the one or more service stations. FIG. 6 depicts data center 125 sending a message 625 that includes an identification of an automobile defect identified by expert system 310).

Regarding claim 21, Xiao in view of Farnsworth in further view of Xiao2 discloses the method of claim 1, 
Xiao2 further discloses wherein the at least one parameter indicates at least one of an action of an operator of the respective automobile or a type of road driven by the respective automobile (see Xiao2 par. 0018, detecting whether the mobile device is connected to the automobile over a first network, launching a wireless automobile key service application on the mobile device when it is detected that the mobile device is connected to the automobile over the first network, and receiving, via the application from an operator of the automobile using the mobile device, a request to issue a command to the automobile).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teachings of Xiao2 into the system of Xiao and Farnsworth in order cellular communication interface 214 may include a radio antenna and/or transceiver for communicating voice and/or data over a 2.sup.nd Generation (2G) cellular communication network, a 3.sup.rd Generation (3G) cellular communication network, a 3.sup.rd Generation Long Term Evolution (LTE) network, a 4.sup.th Generation (4G) cellular communication network, or any other type of mobile wireless communication network  known in the art (see Xiao2 par. 0036).

Regarding claim 22, Xiao in view of Farnsworth in further view of Xiao2 discloses the method of claim 21, 
Xiao2 further discloses wherein the environmental parameter comprises a risk factor (see Xiao2 par. 0046, cellular communication module 404 may receive a request for an automobile health report from automobile service system 104. In response, cellular network communication module 404 may retrieve or request from health control module 418 over automobile network 420 automobile health information, such as battery charge level, fuel level, tire pressure, fluid levels (e.g., oil, transmission fluid, and power steering fluid), diagnostic alerts (e.g., low oil pressure), or any other automobile health or status information monitored by health control module 418 and/or broadcast on automobile network 420).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teachings of Xiao2 into the system of Xiao and Farnsworth in order cellular communication interface 214 may include a radio antenna and/or transceiver for communicating voice and/or data over a 2.sup.nd Generation (2G) cellular communication network, a 3.sup.rd Generation (3G) cellular communication network, a 3.sup.rd Generation Long Term Evolution (LTE) network, a 4.sup.th Generation (4G) cellular communication network, or any other type of mobile wireless communication network  known in the art (see Xiao2 par. 0036).

Regarding claim 23, Xiao in view of Farnsworth in further view of Xiao2 discloses the method of claim 21, 
Xiao2 further discloses wherein the transmitting the environmental parameter via the internet network further comprises transmitting the environmental parameter via the internet network to the plurality of automobiles (Xiao in par. 0096, server 118 may retrieve the health information 620, maintenance information 622, registration information 624, and insurance information 626 for the automobile 112 corresponding to the default automobile ID 617. Server 118 may then provide the retrieved information to automobile web service server 120, which may transmit the retrieved information to terminal device 122 over the Internet 108). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teachings of Xiao2 into the system of Xiao and Farnsworth in order cellular communication interface 214 may include a radio antenna and/or transceiver for communicating voice and/or data over a 2.sup.nd Generation (2G) cellular communication network, a (see Xiao2 par. 0036).

Regarding claim 24, Xiao discloses a computer server (Fig 3, backend service server 300) comprising: 
“one or more processors” (Fig. 4, Processing unit 420) and 
a memory (Fig. 4, main memory 430) storing instructions that, when executed by the one or more processors, cause the computer server to:
“receive, from each of a plurality of automobiles in an area, sensor data via a long term evolution (LTE) cellular wireless network” (see Xiao  Abstract, the one or more servers receive sensor data associated with sensors from automobile maintenance systems associated with respective ones of multiple automobiles, and analyze the sensor data, using the expert system and the expert knowledgebase, to diagnose whether the multiple automobiles require maintenance and/or repair), 
wherein for each automobile of the plurality of automobiles (Fig. 1, automobiles 105-1-105-n): 
the sensor data of the respective automobile comprises: 
“a time stamp of the sensor data” (see Xiao par. 0014, AMS 135 may include a system that receives sensor data from each of the sensors of sensor array 130, and may generate automobile health data associated with the received sensor data. The health data may include, for example, any type of data that may be tagged to the sensor data, such as time stamps); and 
“at least one parameter of an environment of the respective automobile” (see Xiao par. 0013- 0014, Sensor array 130 may include sensors that detect one or more parameters associated with drive-train and vehicle control, driver safety, comfort, and emissions. AMS 135 may include a system that receives sensor data from each of the sensors of sensor array 130, and may generate automobile health data associated with the received sensor data. The health data may include, for example, any type of data that may be tagged to the sensor data, such as time stamps, environmental parameters (e.g., environmental temperature, humidity, wind velocity, etc.), vehicle related parameters, etc.); 
  “the sensor data is received, via a radio bearer, from sensors located in the respective automobile” (Xiao in par. 0024 discloses Backend service server 300 may receive sensor data and associated automobile heath data from respective ones of automobiles 105-1 through 105-n via a connection to network 120); but Xiao does not explicitly discloses the sensor data is received, via a radio bearer.
However, in analogues art, Farnsworth discloses a radio bearer (see Farnsworth par. 0018, the RRC layer 312 is responsible for the establishment, reconfiguration and release of radio bearers (i.e., services provided for transferring data between the user equipment and the UTRAN). Radio bearers available for transmitting RRC messages are referred to as "signaling radio bearers" and are configured by the UTRAN in a Signaling Radio Bearer (RB) Information to Setup List information element (IE) that is transmitted from the UTRAN to the RRC in the user equipment device).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teachings of Farnsworth into the system of Xiao in order to implement radio bearer service by carrying user data through the access stratum. The control plane protocols are used to control the radio access bearers and the connection between UTRAN and user equipment (see Farnsworth par. 0017).
 “determine an environmental parameter of the area based on the sensor data received from the plurality of automobiles via the LTE cellular wireless network, wherein the environmental parameter relates to the environment of the plurality of automobiles” (Xiao in par. 0013 discloses Sensor array 130 may include multiple sensors that sense or measure various parameters associated with the operation of automobile 105. Sensor array 130 may include sensors that detect one or more parameters associated with drive-train and vehicle control, driver safety, comfort, and emissions. The various sensors of sensor array 130 may be used to monitor temperature, gases, voltages/currents, air flow, vacuum and/or torques associated with the operation of automobile 105); but Xiao does not explicitly discloses received from the plurality of automobiles via the LTE cellular wireless network, wherein the environmental parameter relates to the environment of the plurality of automobiles.
However, in analogues art, Xiao2 discloses received from the plurality of automobiles via the LTE cellular wireless network, wherein the environmental parameter relates to the environment of the plurality of automobiles (see Xiao2 Fig. 4, system 400, pars. 0045, 0069-0075, cellular network communication module 404 (LTE cellular wireless network) may be configured to receive a request for automobile health data from automobile service system 104. Cellular network communication module 404 may then generate a report based on the received health information, and may transmit the report over cellular network 114 to automobile service system 104, to mobile device 110, and/or to the terminal device associated with local system 106. Operator profile information 614 may also contain operator comfort system preferences for the operator for each automobile 112 on the account. The comfort preferences may include, for example, the operator's desired seat backrest angle, desired seat cushion angle, desired seat fore-and-aft position, desired headrest angle, desired headrest height, desired lumbar position, a desired seat depth/height, desired seat heating/cooling temperature, desired seat air circulation setting, desired grip temperature, or other comfort preferences for the automobile(s) 112 ); and  transmit, via an internet network, the environmental parameter to multiple automobiles of the plurality of automobiles” (Xiao in par. 0096, server 118 may retrieve the health information 620, maintenance information 622, registration information 624, and insurance information 626 for the automobile 112 corresponding to the default automobile ID 617. Server 118 may then provide the retrieved information to automobile web service server 120, which may transmit the retrieved information to terminal device 122 over the Internet 108). 
(see Xiao2 par. 0036).

Regarding claim 25, Xiao in view of Farnsworth in further view of Xiao2 discloses the computer server of claim 24, 
Xiao further discloses wherein the sensor data comprises a geographical coordinate for the sensor data (see Xiao par. 0016, Service stations 115-1 through 115-m (generically and individually referred to herein as "service station 115") may each include a service station that performs automobile maintenance and/or automobile repairs. Service stations 115-1 through 115-m may be distributed geographically, including, for example, nationally (i.e., across the U.S.), or internationally (e.g., across specific countries)).

Regarding claim 26, Xiao in view of Farnsworth in further view of Xiao2 discloses the computer server of claim 24, 
Xiao2 further discloses wherein the sensor data comprises at least one of an environment temperature, an environmental chemical parameter, an environmental nuclear parameter, an environment humidity, an environment electromagnetic density, or an environment particle density (see Xiao2 pars. 0069-0075, Operator profile information 614 may also contain operator comfort system preferences for the operator for each automobile 112 on the account. The comfort preferences may include, for example, the operator's desired seat backrest angle, desired seat cushion angle, desired seat fore-and-aft position, desired headrest angle, desired headrest height, desired lumbar position, a desired seat depth/height, desired seat heating/cooling temperature, desired seat air circulation setting, desired grip temperature, or other comfort preferences for the automobile(s) 112).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teachings of Xiao2 into the system of Xiao and Farnsworth in order cellular communication interface 214 may include a radio antenna and/or transceiver for communicating voice and/or data over a 2.sup.nd Generation (2G) cellular communication network, a 3.sup.rd Generation (3G) cellular communication network, a 3.sup.rd Generation Long Term Evolution (LTE) network, a 4.sup.th Generation (4G) cellular communication network, or any other type of mobile wireless communication network  known in the art (see Xiao2 par. 0036).

Regarding claim 27, Xiao in view of Farnsworth in further view of Xiao2 discloses the computer server of claim 24, 
Xiao further discloses wherein the sensor data is received from each of the plurality of automobiles in response to a pre-defined condition being met for the respective automobile based on at least one of: the sensor data; a value of an internal timer; or a user input (see Xiao par. 0014, a system that receives sensor data from each of the sensors of sensor array 130, and may generate automobile health data associated with the received sensor data).

Regarding claim 28, Xiao in view of Farnsworth in further view of Xiao2 discloses the computer server of claim 24, 
Xiao2 further discloses wherein the at least one parameter indicates at least one of an action of an operator of the respective automobile or a type of road driven by the respective automobile (see Xiao2 par. 0018, detecting whether the mobile device is connected to the automobile over a first network, launching a wireless automobile key service application on the mobile device when it is detected that the mobile device is connected to the automobile over the first network, and receiving, via the application from an operator of the automobile using the mobile device, a request to issue a command to the automobile).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teachings of Xiao2 into the system of Xiao and Farnsworth in order cellular communication interface 214 may include a radio antenna and/or transceiver for communicating voice and/or data over a 2.sup.nd Generation (2G) cellular communication network, a 3.sup.rd Generation (3G) cellular communication network, a 3.sup.rd Generation Long Term Evolution (LTE) network, a 4.sup.th Generation (4G) cellular communication network, or any other type of mobile wireless communication network  known in the art (see Xiao2 par. 0036).

Regarding claim 29, Xiao in view of Farnsworth in further view of Xiao2 discloses the computer server of claim 28, 
Xiao2 further discloses wherein the environmental parameter comprises a risk factor (see Xiao2 par. 0046, cellular communication module 404 may receive a request for an automobile health report from automobile service system 104. In response, cellular network communication module 404 may retrieve or request from health control module 418 over automobile network 420 automobile health information, such as battery charge level, fuel level, tire pressure, fluid levels (e.g., oil, transmission fluid, and power steering fluid), diagnostic alerts (e.g., low oil pressure), or any other automobile health or status information monitored by health control module 418 and/or broadcast on automobile network 420).
(see Xiao2 par. 0036).

Regarding claim 30, Xiao in view of Farnsworth in further view of Xiao2 discloses the computer server of claim 28, 
Xiao2 further discloses wherein the environmental parameter is transmitted via the internet network to the plurality of automobiles (Xiao in par. 0096, server 118 may retrieve the health information 620, maintenance information 622, registration information 624, and insurance information 626 for the automobile 112 corresponding to the default automobile ID 617. Server 118 may then provide the retrieved information to automobile web service server 120, which may transmit the retrieved information to terminal device 122 over the Internet 108). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teachings of Xiao2 into the system of Xiao and Farnsworth in order cellular communication interface 214 may include a radio antenna and/or transceiver for communicating voice and/or data over a 2.sup.nd Generation (2G) cellular communication network, a 3.sup.rd Generation (3G) cellular communication network, a 3.sup.rd Generation Long Term Evolution (LTE) network, a 4.sup.th Generation (4G) cellular communication network, or any other type of mobile wireless communication network  known in the art (see Xiao2 par. 0036).

7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao et al. US Patent Application Publication No. 2012/0089474 (hereinafter Xiao) in view of Farnsworth et al. US Patent Application Publication No. 2011/0228703 (hereinafter Farnsworth) in further view of Xiao et al. US Patent Application Publication No. 2012/0164989 (hereinafter Xiao2) in further view of Pappas et al. US Patent Application Publication No. 2012/0092992 (hereinafter Pappas).
Regarding claim 7, Xiao in view of Farnsworth in further view of Xiao2 discloses the method of claim 1, 
Xiao in view of Farnsworth in further view of Xiao2 does not explicitly discloses wherein the radio bearer is a non- guaranteed bit rate (non-GBR) bearer.
However, in analogues art, Pappas discloses wherein the radio bearer is a non- guaranteed bit rate (non-GBR) bearer (see Pappas par. 0021, A default bearer is defined as a non -GBR (guaranteed bit rate) bearer that provides for "best effort" SDF transmission and is allocated to a UE for the duration of its attachment to the LTE system and need not be explicitly requested).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teachings of Pappas into the system of Xiao, Farnsworth, and Xiao2, and Farnsworth in order to include a dedicated bearer is defined as any additional bearer that is established for the same UE and is specifically requested by (or on behalf of) a UE and can be either non -GBR or GBR (see Pappas par. 0021).

7.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao et al. US Patent Application Publication No. 2012/0089474 (hereinafter Xiao) in view of Farnsworth et al. US Patent Application Publication No. 2011/0228703 (hereinafter Farnsworth) in further view of Xiao et al. US Patent Application Publication No. 2012/0164989 (hereinafter Xiao2) in further view of Janke US Patent No. 7,277,028 (hereinafter Janke).
Regarding claim 8, Xiao in view of Farnsworth in further view of Xiao2 discloses the method of claim 1, 
Xiao in view of Farnsworth in further view of Xiao2 does not explicitly discloses pre-configuring in the respective automobile: a network address of the computer server; and the network address of a wireless device in the respective automobile.
However, in analogues art, Janke discloses a network address of the computer server (see Janke col. 3, lines 53-57, the network server 13 possesses the Address as well as information identifying the subscriber, so that the network server, using the identity identifier, may identify and evaluate the source of event information received from the vehicle); and the network address of a wireless device in the respective automobile (see Janke col. 3, lines 51-52, The vehicle, or the system 10 if it is portable, has an IP, email or other form of address (hereinafter "Address")).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teachings of Janke into the system of Xiao, Farnsworth, and Xiao2 in order to include a network server determines that the license number of the vehicle B is on the database, the network server has the Address of the system  for the vehicle B, and the occupant of vehicle A may send a message to the network server for delivery to the system  for the vehicle B (see Janke col. 6, lines 41-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        
/William J. Goodchild/Primary Examiner, Art Unit 2433